ITEMID: 001-58185
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF VIERO v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mr Dario Viero, who is employed by a local medical and welfare centre (“the USSL”) in Veneto, lives in Piovene (Vicenza).
8. On 23 January 1987 he instituted proceedings in the Veneto Regional Administrative Court (“the RAC”) for judicial review of a decision of the Regional Council (Giunta regionale) classifying his post in a lower staff category than the one which corresponded to the duties he actually performed, and claimed on that account payment of the difference in remuneration. On the same day he asked for a date to be fixed for the hearing. He subsequently filed three applications (on 7 June 1989, 12 March 1990 and 2 November 1992) for the case to be set down for an urgent hearing.
9. On 13 January 1995 the RAC ordered the USSL to file certain documents. On 6 April 1995 the RAC gave judgment against the applicant, who, on a date which has not been specified, appealed to the Consiglio di Stato. The proceedings are still pending.
